Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  156088(23)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 156088
                                                                    COA: 336811
                                                                    Wayne CC: 14-004004-FC
  RONALD LEE FOSTER,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 21,
  2018 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2018
         a0920
                                                                               Clerk